Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 6/10/2022 is acknowledged.
Claims 3-5,7,17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2022.
The traversal was on the ground of improper election of species. The examiner disagrees. Species I is drawn to a CMUT embodiment where the vertical first and second electrodes are displaced from each other in a vertical direction only, whereas the CMUT embodiment of Species II has a pair of slanted electrodes with both vertical and horizontal displacement within each other of the first and second electrodes requiring completely separate field of search. On the other hand, Species III (Fig. 6) requires a completely different structure of segmented electrode pairs offset in alternate fashion. Species IV (Fig. 13) requires a circular pattern of inner and outer portion completely different from the other species requiring separate search strategy. The embodiments are also identified as separate and distinct species. 
For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part II. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Id. 
As such, the restriction is deemed proper and therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2,8-9,13,15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by WO 2016/080931 A1 (“Yaralioglu”).

Regarding claim 1, Yaralioglou shows (Fig. 1-2) a  capacitive transducer (CMUT), comprising: 

    PNG
    media_image1.png
    473
    827
    media_image1.png
    Greyscale

a plate (100, membrane) comprising a protruding center mass (103); 
a substrate (102) with a center depression configured to accept the center mass; 
a first electrode (not shown in figure, mentioned end of Page 12, electrodes on the vertical sides of 103) coupled to a non-horizontal edge surface of the center mass; and 
a second electrode (not shown in figure, highly doped bottom electrode of the substrate, Page 2) coupled to a non-horizontal edge surface of the center depression (vertical sides of 102 recess), 
wherein the plate is coupled to the substrate at least along an outer perimeter area of the plate and the substrate (Fig. 2).

Regarding claim 2, Yaralioglou shows (Fig. 2) wherein the non-horizontal edge surface of the center mass (103 vertical sides) and the non-horizontal edge surface of the center depression (102 recess with vertical sides) are substantially vertical surfaces (as shown).

Regarding claim 8, Yaralioglou shows (Fig. 2) there is a first vertical gap (107) between a bottom surface of the center mass (103) and a bottom surface of the center depression (recess of 102); 
there is a second vertical gap (106) between a non-center mass portion of the plate and a top surface of the substrate (102); 
there is a horizontal gap (101) between the first electrode and the second electrode.

Regarding claim 9, Yaralioglou shows (Fig. 2) wherein the first vertical gap (107) is equal to the second vertical gap (106).

Regarding claim 13, Yaralioglou shows (Fig. 2) wherein the plate and the substrate are configured to be coupled to form an air-tight barrier around the gap (as shown).

Regarding claim 15, Yaralioglou shows (Fig. 1-2) a capacitive transducer (CMUT), comprising: 
a plate (100) comprising a protruding center mass (103); 
a substrate (102) with a center depression configured to accept the center mass (as shown); 
a first electrode (not shown in figure, mentioned end of Page 12, electrodes on the vertical sides of 103) coupled to a non-horizontal edge surface of the center mass; and 
a second electrode (not shown in figure, highly doped bottom electrode of the substrate, Page 2) coupled to a non-horizontal edge surface of the center depression, wherein: 
the plate is coupled to the substrate at least along an outer perimeter area of the plate and the substrate (as shown), the non-horizontal edge surface of the center mass and the non-horizontal edge surface of the center depression are substantially vertical surfaces, there is a first vertical gap (107) between a bottom surface of the center mass and a bottom surface of the center depression, there is a second vertical gap (106) between a non-center mass portion of the plate and a top surface of the substrate, and there is a horizontal gap (101) between the first electrode and the second electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaralioglou, as applied to claim 1 or 15 above, further in view of US 2017/0165715 A1 (“Sudol”).

Regarding claim 6, Yaralioglou shows (Fig. 2) a top surface of the center mass and a portion of a top surface of the plate that is not the center mass.
Yaralioglou does not specifically show wherein at least a portion of a top surface of the center mass (14 over 22) is not coplanar with a portion of a top surface of the plate that is not the center mass.
Sudol shows (Fig. 4) wherein at least a portion of a top surface of the center mass (top of 14 over 22) is not coplanar with a portion of a top surface of the plate (top of portions of 14 on 16) that is not the center mass.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yaralioglou, including top of center mass, with the invention of Sudol.  
The motivation to do so is that the selection allows more surface area over the center mass providing more pressure for sensing action.

Regarding claim 16, the prior art as noted in the above rejection of claim 6, discloses the entire claimed invention.

2. Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaralioglou, as applied to claim 8 or 15 above.

Regarding claim 10, Yaralioglou shows (Fig. 2) the horizontal gap, the first vertical gap and the second vertical gap.
Yaralioglou does not specifically show the horizontal gap is equal to one or both of the first vertical gap and the second vertical gap.
However, the ordinary artisan would have recognized the horizontal gap to be a result effective variable affecting output pressure of the transducer (Page 2). Thus, it would have been obvious to have the horizontal gap is equal to one or both of the first vertical gap and the second vertical gap within the claimed range in order to have the desired output pressure, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 18, the prior art as noted in the above rejection of claim 10, discloses the entire claimed invention.

3. Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaralioglou, as applied to claim 8 above, further in view of US 2015/0009778 A1 (“Kandori”).

Regarding claim 11, Yaralioglou shows (Fig. 2) the first vertical gap, the second vertical gap, and the horizontal gap.
Yaralioglou does not specifically show wherein the first vertical gap, the second vertical gap, and the horizontal gap are filled with gas.
Kandori shows (Fig. 1) the gap (104) is filled with gas (para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yaralioglou, including gap, with the invention of Kandori.  
The motivation to do so is that the selection of an art recognized gap of Kandori is suitable for the intended use of Yaralioglou (MPEP §2144.07).   

4. Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaralioglou, as applied to claim 8 above, further in view of US 2012/0103096 A1 (“Kandori2”).

Regarding claim 12, Yaralioglou shows (Fig. 2) the first vertical gap, the second vertical gap, and the horizontal gap.
Yaralioglou does not specifically show wherein the first vertical gap, the second vertical gap, and the horizontal gap are filled with air.
Kandori2 shows (Fig. 8) the gap (104) is filled with air (para 5).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yaralioglou, including gap, with the invention of Kandori2.  
The motivation to do so is that the oscillation of the diaphragm is free and unhindered as it is not damped (para 25).

5. Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaralioglou, as applied to claim 8 above, further in view of US 2017/0232474 A1 (“Oralkan”).

Regarding claim 14, Yaralioglou shows (Fig. 2) the first vertical gap, the second vertical gap, and the horizontal gap.
Yaralioglou does not specifically show the first vertical gap, the second vertical gap, and the horizontal gap comprises a substantially gas-free vacuum.
Oralkan shows (Fig. 1) the gap (cavity 108, para 45) comprises a substantially gas-free vacuum (para 45).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yaralioglou, including gap, with the invention of Oralkan.  
The motivation to do so is that the combination produces device with good control over plate thickness and uniformity during fabrication (para 9).

5. Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yaralioglou in view of Sudol.

Regarding claim 19, Yaralioglou shows (Fig. 1-2) a capacitive transducer (CMUT), comprising: 
a plate (100) comprising a protruding center mass (103); 
a substrate (102) with a center depression configured to accept the center mass (as shown); 
a first electrode (not shown in figure, mentioned end of Page 12, electrodes on the vertical sides of 103) coupled to a non-horizontal edge surface of the center mass; and 
a second electrode (not shown in figure, highly doped bottom electrode of the substrate, Page 2) coupled to a non-horizontal edge surface of the center depression, wherein: 
the plate is coupled to the substrate at least along an outer perimeter area of the plate and the substrate (as shown), the non-horizontal edge surface of the center mass and the non-horizontal edge surface of the center depression are substantially vertical surfaces.
Yaralioglou does not specifically show at least a portion of a top surface of the center mass is not coplanar with a portion of a top surface of the plate that is not the center mass.
Sudol shows (Fig. 4) at least a portion of a top surface of the center mass (top of 14 over 22) is not coplanar with a portion of a top surface of the plate (top of portions of 14 on 16) that is not the center mass.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Yaralioglou, including top of center mass, with the invention of Sudol.  
The motivation to do so is that the selection allows more surface area over the center mass providing more pressure for sensing action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819